Citation Nr: 0944675	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-37 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral tinea pedis 
(claimed as jungle rot), secondary to diabetes mellitus type 
II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran had active service from February 1964 until 
February 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas.

In the November 2006 substantive appeal, the Veteran 
requested a hearing before a Veterans Law Judge sitting at 
the RO.  However, he subsequently withdrew the request in 
March 2009.
 

FINDING OF FACT

The competent and probative medical evidence of record is at 
least in equipoise as to whether there is a relationship 
between the Veteran's current bilateral foot skin condition 
and service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

Bilateral tinea pedis is proximately due to or the result of 
his service-connected status diabetes mellitus, type II. 38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002). To implement the provisions of the VCAA, VA 
promulgated regulations codified, in pertinent part, at 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009). The VCAA has also 
been the subject of various holdings of Federal courts.

The duty to notify has been substantially complied with in 
this case. As the Board herein grants the claim for service 
connection for bilateral tinea pedis, the need to discuss 
VA's efforts to comply with the VCAA, its implementing 
regulations, and the interpretive jurisprudence, is obviated.

II. DISCUSSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

The Veteran is claiming entitlement to service connection for 
bilateral tinea pedis (claimed as jungle rot), secondary to 
diabetes mellitus type II.

According to the law, service connection is warranted if it 
is shown that a Veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 and 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. See 38 C.F.R. § 3.303(d).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  It is further noted that additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006. See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 
3.310). The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation. Because the new law 
appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new 
provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006. 
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects).

When the evidence of record is reviewed under the law and 
regulations as set forth above, the Board finds support for a 
grant of service connection for jungle rot of both feet, as 
secondary to service-connected diabetes.  At the outset, the 
Board notes that the May 2007 VA examination indicates 
current skin disease on the bilateral toenails, diagnosed as 
onychomycosis.  

Thus, the issue for consideration is whether there is 
competent evidence establishing a causal connection between 
the service-connected disability and the current diagnosed 
skin disorder involving the feet.  In this regard, the VA 
examiner in May 2007 found that it was at least as likely as 
not that the current skin condition of the feet was a 
complication of the Veteran's service-connected diabetes.  
His rationale was that the onset of the skin disorder made it 
likely that it was attributable to the diabetes.  

The May 2007 VA opinion was offered following an objective 
evaluation of the Veteran, and was accompanied by supporting 
rationale.  Therefore, the Board considers the opinion 
rendered by the May 2007 VA examiner to be the most competent 
and probative evidence of record on the question of whether 
the Veteran's current foot condition is related to his 
service-connected diabetes mellitus type II.  Moreover, no 
other opinion of record refutes the May 2007 examiner's 
findings.  In fact, a February 2007 note from another medical 
provider also found there to be a probability that the skin 
disorder was due to diabetes.  

In light of the above, the Board finds that the evidence is 
at least in equipoise regarding the Veteran's secondary 
service connection claim. Therefore, resolving all reasonable 
doubt in favor of the Veteran, the claim is allowed. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for bilateral onychomycosis 
(claimed as jungle rot), secondary to diabetes mellitus type 
II is granted.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


